          UNITED STATES BANKRUPTCY COURT FOR THE MIDDLE DISTRICT OF ALABAMA

IN RE                                     +
                                          +                Case No. 19-32000
CEDRIC F. SHUFFORD                        +

                            MOTION TO LIFT CO-DEBTOR STAY

     Comes now Cora Buckhanon, hereinafter Petitioner, a creditor in the above-
styled cause, and moves this Honorable Court to lift the Co-Debtor stay pursuant
to §1301 of the Bankruptcy Code protecting Co-Debtor Veronica Taylor. As grounds
therefore, Petitioner relies on the following:

1.      The debtor filed this voluntary Chapter 13 case on 07/20/2019.

2.      Veronica Taylor is a Co-Debtor on this account.

4.   Petitioner requests that the court lift the Co-Debtor stay to allow it to
proceed against Veronica Taylor for the unsecured balance, plus interest, and
attorney’s fees.

     WHEREFORE, THE PREMISES CONSIDERED, Petitioner moves this Honorable Court to
lift the Co-Debtor stay pursuant to §1301 of the Bankruptcy Code so that
Petitioner may attempt to collect all amounts of its claim.

        Respectfully submitted,
                                               /s/   Larry Darby______
                                               Larry E. Darby
                                               Attorney for Creditor
                                               Darby Law Firm, LLC
                                               Post Office Box 3905
                                               Montgomery, Alabama 36109
                                               Tel 334.356.3593

                                  CERTIFICATE OF SERVICE

     I hereby certify that I have served a copy of the forgoing upon the
following interested parties electronically or by placing a copy of the same in
the U.S. Mail on the date that this document was filed in the above case.

Hon. Stephen Klimjack                          Hon. Sabrina L. McKinney
Attorney for Cedric Shufford                   Trustee
1252 Dauphin Street                            PO Box 173
Mobile, AL 36604                               Montgomery, AL 36104

Veronica Taylor
Co-Debtor
PO Box 4124
Montgomery, AL 36103

                                     /s/ Larry Darby
                                      Larry E. Darby
